Scott, Judge,
delivered the opinion of the court.
This case turns on the fact whether there was a separation between Bobb and his wife at the time the goods were furnished. The case of Harshaw v. Merryman, 18 Mo. 118, shows that where there is a separation between husband and wife, the tradesman at his peril must ascertain whether circumstances exist which would warrant him in giving credit to her. He is to take notice that there is a separation, and it is no defence to say that he had no knowledge of the fact. Whether there was a separation without the fault of the husband between the husband and wife at the time the goods were furnished is the fact to be submitted to the jury. The other judges concurring, the judgment will be reversed, and the cause remanded.